NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

ARTURO SANCHES,                      :
                                     :    Civ. No. 19-18730 (RMB)
                  Petitioner,        :
                                     :
          v.                         :         OPINION
                                     :
THE ATTORNEY GENERAL OF THE STATE    :
OF NEW JERSEY, et al.,               :
                                     :
                  Respondents.       :


BUMB, District Judge

     Petitioner Arturo Sanches, a pre-trial detainee confined in

the Camden County Correctional Facility (“CCCF’) in Camden, New

Jersey, filed a Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254. (Pet., ECF No. 1.) This matter is now before the

Court for screening pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Habeas

Rules”), which provides that the Court shall dismiss the petition

if it “plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief ….”1

I.   THE PETITION

     Petitioner was arrested on drug charges on September 12, 2019

in Pine Hill Borough, New Jersey. (Attachment to Petition, ECF No.

1-1 at 1.) Petitioner is seeking release from pre-trial detention



1 Rule 4 is also applicable to petitions brought under 28 U.S.C.
§ 2241, pursuant to Rule 1, Scope of the Rules.
with dismissal of all charges against him or alternatively release

on bail. (Attachments to Petition, ECF Nos. 1-3 at 2; 1-4 at 9.)

Petitioner   alleges   his     arrest   and   detention     violated      his

constitutional rights and the statutes under which he is charged

are   unconstitutional.   (Attachments   to    Petition,    ECF    Nos.   1-1

through 1-4.)

II.   DISCUSSION

      28 U.S.C. § 2254(a) provides:

           (a) The Supreme Court, a Justice thereof, a
           circuit judge, or a district court shall
           entertain an application for a writ of habeas
           corpus in behalf of a person in custody
           pursuant to the judgment of a State court only
           on the ground that he is in custody in
           violation of the Constitution or laws or
           treaties of the United States.

      Petitioner is a pre-trial detainee. Therefore, he is not in

custody pursuant to the judgment of a State court and § 2254 is

inapplicable to him.

      Under limited circumstances, federal courts have jurisdiction

under 28 U.S.C. § 2241 to issue a writ of habeas corpus to a pre-

trial detainee in state custody. Moore v. De Young, 515 F.2d 437,

441– 42 (3d Cir. 1975). The Court will construe the petition as

having been brought under § 2241.

      Jurisdiction   without   exhaustion     of   state   court   remedies

should not be exercised at the pre-trial stage unless extraordinary

circumstances are present. Moore, 515 F.2d at 443. “[W]here [a]

                                    2
petitioner seeks to litigate the merits of a constitutional defense

to a state criminal charge, the district court should exercise its

‘pre-trial’ habeas jurisdiction only if petitioner makes a special

showing of the need for such adjudication and has exhausted state

remedies.” Id. “[J]urisdiction must be exercised sparingly in

order to prevent in the ordinary circumstance ‘pre-trial habeas

interference by federal courts in the normal functioning of state

criminal processes.’” Duran v. Thomas, 393 F. App'x 3, 4 (3d Cir.

2010) (per curiam) (quoting Moore, 515 F.2d at 445–46).

     There   is    nothing    extraordinary     about   Petitioner’s

constitutional    defenses,   which   include   false   arrest   and

unreasonable search and seizure. Petitioner must first present his

defenses in state court and may seek habeas relief, if necessary,

once he has exhausted his state remedies.

III. CONCLUSION

     In the accompanying Order filed herewith, the Court will

dismiss the habeas petition without prejudice because Petitioner’s

claims are unexhausted and he has not presented extraordinary

circumstances for pre-trial habeas relief.



Dated: October 22, 2019
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge



                                 3
